Per Curiam:
While ordinarily the opening and closing addresses of counsel have no place in a record upon appeal, we think that in the ease before us the discretion of this court should be exercised in granting the motion for the insertion of the summation, as showing the theory upon which the case was presented to the jury, and, therefore, as a help to the court in determining the appeal. (See Matter of Eno, 182 App. Div. 889.) The orders appealed from should, therefore, be reversed, with ten dollars costs, and the motion granted. Present—Clarke, P. J., Smith, Merrell and Martin, JJ. Orders reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.